               Case 3:19-cv-05835-BHS Document 37 Filed 07/23/21 Page 1 of 4



 1                                                                   The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA

 9    RAMONA MCCLINTOCK,                                  CASE No. 3:19-cv-05835-BHS
10                                       Plaintiff.       STIPULATED MOTION FOR LIMITED
                                                          EXTENSION OF DISCOVERY DEADLINES
11                       v.                               AND ORDER
12    UNITED STATES OF AMERICA;                           NOTED FOR CONSIDERATION:
      CATHLEEN JENSEN and JOHN DOE                        July 22, 2021
13    JENSEN,
14                                       Defendants.
15

16                STIPULATED MOTION FOR LIMITED EXTENSION OF DISCOVERY
                                     DEADLINES
17

18          Pursuant to Local Rules 10(g) and 16(b)(6), the parties hereby jointly stipulate and move

19 the Court for an extension of the discovery deadlines.

20          A court may modify a schedule for good cause. Fed. R. Civ. P. 16(b)(4). Continuing

21 pretrial and trial dates is within the discretion of the trial judge. See King v. State of California,

22 784 F.2d 910, 912 (9th Cir. 1986). The parties submit there is good cause for an extension of the

23 deadlines. This case arises out of a motor vehicle collision that occurred on November 30, 2017.

24 Plaintiff alleges she suffered injuries and damages as a result of the collision. Plaintiff also alleges
      STIPULATED MOTION TO EXTEND DEADLINES                                UNITED STATES ATTORNEY
      AND ORDER                                                              700 Stewart Street, Suite 5220
      3:19-cv-05835-BHS - 1                                                 Seattle, Washington 98101-1271
                                                                                      206-553-7970
              Case 3:19-cv-05835-BHS Document 37 Filed 07/23/21 Page 2 of 4



 1 that her implanted spinal neurostimulator was compromised as a result of the collision. The parties

 2 have been working to obtain records from Nevro Corp., the manufacturer of the neurostimulator.

 3 The parties believe it is critical that each party’s expert(s) be given an opportunity to thoroughly

 4 and completely review these records in order to provide complete opinions prior to the discovery

 5 cutoff. Due to unforeseen circumstances and delays not the fault of any party or counsel, the

 6 parties continue to run into complications and delays in receiving the records, incomplete records,

 7 and hard to read copies.

 8          Based on the foregoing, the parties agree to extend the current deadlines as follows:

 9                                    CURRENT DEADLINES                NEW DEADLINES
     Disclosure of expert             August 6, 2021                   September 7, 2021
10   testimony under
     FRCP 26(a)(2)
11
     Disclosure of rebuttal           September 6, 2021                October 7, 2021
12   expert testimony under
     FRCP 26(a)(2)
13   Deadline for filing motions      September 24, 2021               October 26, 2021
     related to discovery. Any
14   such motions shall be noted
     for consideration pursuant
15   to LCR 7(d)(3)

16   Discovery completed by           September 30, 2021               November 1, 2021
17   All dispositive motions must October 8, 2021                      November 9, 2021
     be filed by and noted on the
18   motion calendar no later
     than the fourth Friday
19   thereafter (see LCR 7(d))
20

21 //

22 //

23 //

24
     STIPULATED MOTION TO EXTEND DEADLINES                              UNITED STATES ATTORNEY
     AND ORDER                                                            700 Stewart Street, Suite 5220
     3:19-cv-05835-BHS - 2                                               Seattle, Washington 98101-1271
                                                                                   206-553-7970
             Case 3:19-cv-05835-BHS Document 37 Filed 07/23/21 Page 3 of 4



 1
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3 DATED: July 22, 2021                       s/ Jonathan Lee
                                              JONATHAN LEE, WSBA #42505
 4                                            PREMIER LAW GROUP PLLC
                                              1408 140th PLACE NE
 5                                            Bellevue, Washington 98007
                                              Telephone: (206) 285-1743
 6                                            Email: jon@premierlawgroup.com

 7                                            Attorneys for Plaintiff

 8
     DATED: July 22, 2021                     s/ Heather C. Costanzo
 9                                            HEATHER C. COSTANZO, FL #37378
                                              Assistant United States Attorney
10                                            United States Attorney’s Office
                                              700 Stewart Street, Suite 5220
11                                            Seattle, WA 98101-1271
                                              Phone: (206) 553-7970
                                              Email: heather.costanzo@usdoj.gov
12
                                              Attorneys for Defendant United States of
13                                            America

14

15 DATED: July 22, 2021                       s/ Debra M. Akhbari
                                              DEBRA M. AKHBARI, WSBA #47500
16                                            HELSELL FETTERMAN LLP
                                              1001 FOURTH AVE., Suite 4200
17                                            Seattle, WA 98154-1154
                                              Phone: (206) 689-2106
                                              Email: dakhbari@helsell.com
18
                                              Attorneys for Defendant Jensen
19

20

21

22

23

24
     STIPULATED MOTION TO EXTEND DEADLINES                   UNITED STATES ATTORNEY
     AND ORDER                                                 700 Stewart Street, Suite 5220
     3:19-cv-05835-BHS - 3                                    Seattle, Washington 98101-1271
                                                                        206-553-7970
            Case 3:19-cv-05835-BHS Document 37 Filed 07/23/21 Page 4 of 4



 1                                             ORDER

 2
          Pursuant to the parties’ forgoing stipulation to extend deadlines, IT IS SO ORDERED.
 3

 4        Dated this 23rd day of July, 2021.

 5

 6

 7

 8

 9
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     STIPULATED MOTION TO EXTEND DEADLINES                           UNITED STATES ATTORNEY
     AND ORDER                                                         700 Stewart Street, Suite 5220
     3:19-cv-05835-BHS - 4                                            Seattle, Washington 98101-1271
                                                                                206-553-7970
